Exhibit 10.140

 

 

 

 

 

Subsidiary Guaranty Agreement

 

 

 

Dated as of September 12, 2007

 

 

 

Re:

$5,000,000 12.75% Senior Subordinated Notes,
due September 12, 2017
$318,750 14.75% Senior Subordinated Paid-In-Kind Notes,
due September 12, 2017
of
First Investors Financial Services Group, Inc.

 

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

(Not a part of the Agreement)

 

Section 1.

Definitions.

2

 

 

 

Section 2.

Guaranty of Notes and Note Purchase Agreement

2

 

 

 

Section 3.

Guaranty of Payment and Performance

3

 

 

 

Section 4.

General Provisions Relating to the Guaranty.

3

 

 

 

Section 5.

Representations and Warranties of the Guarantors.

8

 

 

 

Section 6.

Amendments, Waivers and Consents.

10

 

 

 

Section 7.

Notices.

11

 

 

 

Section 8.

Miscellaneous.

11

 

 

ATTACHMENTS TO SUBSIDIARY GUARANTY AGREEMENT:

 

Exhibit A

—

Guaranty Supplement

 

i

--------------------------------------------------------------------------------


 

 

SUBSIDIARY GUARANTY AGREEMENT

 

Re:

$5,000,000 12.75% Senior Subordinated Notes,
due September 12, 2017
$318,750 14.75% Senior Subordinated Paid-In-Kind Notes,
due September 12, 2017
of
First Investors Financial Services Group, Inc.

 

This SUBSIDIARY GUARANTY AGREEMENT dated as of September 12, 2007 (this
“Guaranty”) is entered into on a joint and several basis by each of the
undersigned, together with any entity which may become a party hereto by
execution and delivery of a Subsidiary Guaranty Supplement in substantially the
form set forth as Exhibit A hereto (a “Guaranty Supplement”) (which parties are
hereinafter referred to individually as a “Guarantor” and collectively as the
“Guarantors”).

 

RECITALS

 

A.                                   Each Guarantor, directly or indirectly, is
a subsidiary of First Investors Financial Services Group, Inc., a corporation
organized under the laws of the State of Texas (the “Company”).

 

B.                                     The Company has entered into a Note
Purchase Agreement dated as of September 12, 2007 (as the same may be amended,
supplemented, restated or otherwise modified from time to time, the “Note
Purchase Agreement”) between the Company and each of the purchasers named on
Schedule A attached to said Note Purchase Agreement (the “Note Purchasers”),
providing for, among other things, the issue and sale by the Company to the Note
Purchasers of (a) $5,000,000 aggregate principal amount of its 12.75% Senior
Subordinated Notes, due September 12, 2017 (the “Senior Subordinated Notes”) and
(b) $318,750 aggregate principal amount of its 14.75% Senior Subordinated
Paid-In-Kind Notes, due September 12, 2017 (the “Senior Subordinated PIK Notes”;
the Senior Subordinated Notes together with the Senior Subordinated PIK Notes
are collectively referred to herein as the “Notes”). The Note Purchasers
together with their respective successors and assigns are collectively referred
to herein as the “Holders.”

 

C.                                     The Note Purchasers have required as a
condition of their purchase of the Notes that the Company cause each of the
undersigned to enter into this Guaranty and to cause each newly formed and
acquired Subsidiary to enter into a Guaranty Supplement, and the Company has
agreed to cause each of the undersigned to execute this Guaranty and to cause
each newly formed and acquired Subsidiary to execute a Guaranty Supplement, in
each case in order to induce the Note Purchasers to purchase the Notes and
thereby benefit the Company and its Subsidiaries by providing funds to the
Company for the purposes described in Schedule 5.14 of the Note Purchase
Agreement.

 

--------------------------------------------------------------------------------


 

Now, therefore, as required by Section 2.2 of the Note Purchase Agreement and in
consideration of the premises and other good and valuable consideration, the
receipt and sufficiency whereof are hereby acknowledged, each Guarantor does
hereby covenant and agree, jointly and severally, as follows:

 


SECTION 1.                                                                           
DEFINITIONS.


 

Capitalized terms used herein shall have the meanings set forth in the Note
Purchase Agreement unless otherwise defined herein.

 


SECTION 2.                                                                           
GUARANTY OF NOTES AND NOTE PURCHASE AGREEMENT


 


(A)                                  EACH GUARANTOR JOINTLY AND SEVERALLY DOES
HEREBY IRREVOCABLY, ABSOLUTELY AND UNCONDITIONALLY GUARANTEE UNTO THE HOLDERS: 
(1) THE FULL AND PROMPT PAYMENT OF THE PRINCIPAL OF, PREMIUM, IF ANY, AND
INTEREST ON THE NOTES FROM TIME TO TIME OUTSTANDING, AS AND WHEN SUCH PAYMENTS
SHALL BECOME DUE AND PAYABLE WHETHER BY LAPSE OF TIME, UPON REDEMPTION OR
PREPAYMENT, BY EXTENSION OR BY ACCELERATION OR DECLARATION OR OTHERWISE
(INCLUDING, TO THE EXTENT PERMITTED BY APPLICABLE LAW, INTEREST DUE ON OVERDUE
PAYMENTS OF PRINCIPAL, OR INTEREST AT THE RATE SET FORTH IN THE NOTES) IN
FEDERAL OR OTHER IMMEDIATELY AVAILABLE FUNDS OF THE UNITED STATES OF AMERICA
WHICH AT THE TIME OF PAYMENT OR DEMAND THEREFORE SHALL BE LEGAL TENDER FOR THE
PAYMENT OF PUBLIC AND PRIVATE DEBTS, (2) THE FULL AND PROMPT PERFORMANCE AND
OBSERVANCE BY THE COMPANY OF EACH AND ALL OF THE OBLIGATIONS, COVENANTS AND
AGREEMENTS REQUIRED TO BE PERFORMED OR OWED BY THE COMPANY UNDER THE TERMS OF
THE NOTES AND THE NOTE PURCHASE AGREEMENT AND (3) THE FULL AND PROMPT PAYMENT,
UPON DEMAND BY ANY HOLDER OF ALL COSTS AND EXPENSES, LEGAL OR OTHERWISE
(INCLUDING REASONABLE ATTORNEYS’ FEES), IF ANY, AS SHALL HAVE BEEN EXPENDED OR
INCURRED IN THE PROTECTION OR ENFORCEMENT OF ANY RIGHTS, PRIVILEGES OR
LIABILITIES IN FAVOR OF THE HOLDERS UNDER OR IN RESPECT OF THE NOTES, THE NOTE
PURCHASE AGREEMENT, OR UNDER THIS GUARANTY OR IN ANY CONSULTATION OR ACTION IN
CONNECTION THEREWITH OR HEREWITH.


 


(B)                                 TO THE EXTENT THAT ANY GUARANTOR SHALL MAKE
A PAYMENT HEREUNDER (A “PAYMENT”) WHICH, TAKING INTO ACCOUNT ALL OTHER PAYMENTS
PREVIOUSLY OR CONCURRENTLY MADE BY ANY OF THE OTHER GUARANTORS, EXCEEDS THE
AMOUNT WHICH SUCH GUARANTOR WOULD OTHERWISE HAVE PAID IF EACH GUARANTOR HAD PAID
THE AGGREGATE OBLIGATIONS SATISFIED BY SUCH PAYMENT IN THE SAME PROPORTION AS
SUCH GUARANTOR’S “ALLOCABLE AMOUNT” (AS HEREINAFTER DEFINED) IN EFFECT
IMMEDIATELY PRIOR TO SUCH PAYMENT BORE TO THE AGGREGATE ALLOCABLE AMOUNT (AS
HEREINAFTER DEFINED) OF ALL OF THE GUARANTORS IN EFFECT IMMEDIATELY PRIOR TO THE
MAKING OF SUCH PAYMENT, THEN SUCH GUARANTOR SHALL BE ENTITLED TO CONTRIBUTION
AND INDEMNIFICATION FROM, AND BE REIMBURSED BY, EACH OF THE OTHER GUARANTORS FOR
THE AMOUNT OF SUCH EXCESS, PRO RATA BASED UPON THEIR RESPECTIVE ALLOCABLE
AMOUNTS IN EFFECT IMMEDIATELY PRIOR TO SUCH PAYMENT; PROVIDED THAT EACH
GUARANTOR COVENANTS AND AGREES THAT SUCH RIGHT OF CONTRIBUTION AND
INDEMNIFICATION AND ANY AND ALL CLAIMS OF SUCH GUARANTOR AGAINST ANY OTHER
GUARANTOR, ANY ENDORSER OR AGAINST ANY OF THEIR PROPERTY SHALL BE JUNIOR AND
SUBORDINATE IN RIGHT OF PAYMENT TO THE PRIOR INDEFEASIBLE FINAL PAYMENT IN CASH
IN FULL OF ALL OF THE NOTES AND SATISFACTION BY THE COMPANY OF ITS OBLIGATIONS
UNDER THE NOTE PURCHASE AGREEMENT AND BY THE GUARANTORS OF THEIR OBLIGATIONS
UNDER THIS GUARANTY, AND THE GUARANTORS SHALL NOT TAKE ANY ACTION TO ENFORCE
SUCH RIGHT OF CONTRIBUTION AND INDEMNIFICATION, AND THE GUARANTORS SHALL NOT
ACCEPT ANY PAYMENT IN RESPECT OF SUCH RIGHT OF CONTRIBUTION AND INDEMNIFICATION,
UNTIL ALL OF THE NOTES AND ALL AMOUNTS PAYABLE BY THE GUARANTORS HEREUNDER HAVE


 


2

--------------------------------------------------------------------------------



 


INDEFEASIBLY BEEN FINALLY PAID IN CASH IN FULL AND ALL OF THE OBLIGATIONS OF THE
COMPANY UNDER THE NOTE PURCHASE AGREEMENT AND OF THE GUARANTORS UNDER THIS
GUARANTY HAVE BEEN SATISFIED.


 

As of any date of determination, (1) the “Allocable Amount” of any Guarantor
shall be equal to the maximum amount which could then be claimed by the Holders
under this Guaranty without rendering such claim voidable or avoidable under
Section 548 of Chapter 11 of the United States Bankruptcy Code (11 U.S.C. Sec.
101 et. seq.) or under any applicable state Uniform Fraudulent Transfer Act,
Uniform Fraudulent Conveyance Act or similar statute or common law; and (2) the
“Aggregate Allocable Amount” shall be equal to the sum of each Guarantor’s
Allocable Amount.

 

This clause (b) is intended only to define the relative rights of the
Guarantors, and nothing set forth in this clause (b) is intended to or shall
impair the obligations of the Guarantors, jointly and severally, to pay any
amounts to the Holders as and when the same shall become due and payable in
accordance herewith.

 

Each Guarantor acknowledges that the rights of contribution and indemnification
hereunder shall constitute an asset in favor of any Guarantor to which such
contribution and indemnification is owing.


 


SECTION 3.                                                                           
GUARANTY OF PAYMENT AND PERFORMANCE


 

This is an irrevocable, absolute and unconditional guarantee of payment and
performance (but not of collection) and each Guarantor hereby waives, to the
fullest extent permitted by law, any right to require that any action on or in
respect of any Note or the Note Purchase Agreement be brought against the
Company or any other Person or that resort be had to any direct or indirect
security for the Notes or for this Guaranty or any other remedy. Any Holder may,
at its option, proceed hereunder against any Guarantor in the first instance to
collect monies when due, the payment of which is guaranteed hereby, without
first proceeding against the Company or any other Person and without first
resorting to any direct or indirect security for the Notes or for this Guaranty
or any other remedy. The liability of each Guarantor hereunder shall in no way
be affected or impaired by any acceptance by any Holder of any direct or
indirect security for, or other guaranties of, any Debt, liability or obligation
of the Company or any other Person to any Holder or by any failure, delay,
neglect or omission by any Holder to realize upon or protect any such
guarantees, Debt, liability or obligation or any notes or other instruments
evidencing the same or any direct or indirect security therefore or by any
approval, consent, waiver, or other action taken, or omitted to be taken by any
such Holder.

 

The covenants and agreements on the part of the Guarantors herein contained
shall take effect as joint and several covenants and agreements, and references
to the Guarantors shall take effect as references to each of them and none of
them shall be released from liability hereunder by reason of the guarantee
ceasing to be binding as a continuing security on any other of them.

 


SECTION 4.                                                                           
GENERAL PROVISIONS RELATING TO THE GUARANTY.


 


(A)                                  EACH GUARANTOR HEREBY CONSENTS AND AGREES
THAT ANY HOLDER OR HOLDERS FROM TIME TO TIME, WITH OR WITHOUT ANY FURTHER NOTICE
TO OR ASSENT FROM ANY OTHER GUARANTOR MAY, WITHOUT IN


 


3

--------------------------------------------------------------------------------



 


ANY MANNER AFFECTING THE LIABILITY OF ANY GUARANTOR UNDER THIS GUARANTY, AND
UPON SUCH TERMS AND CONDITIONS AS ANY SUCH HOLDER OR HOLDERS MAY DEEM ADVISABLE:


 


(1)                                  EXTEND IN WHOLE OR IN PART (BY RENEWAL OR
OTHERWISE), MODIFY, CHANGE, COMPROMISE, RELEASE OR EXTEND THE DURATION OF THE
TIME FOR THE PERFORMANCE OR PAYMENT OF ANY DEBT, LIABILITY OR OBLIGATION OF THE
COMPANY OR OF ANY OTHER PERSON (INCLUDING, WITHOUT LIMITATION, ANY OTHER
GUARANTOR) SECONDARILY OR OTHERWISE LIABLE FOR ANY DEBT, LIABILITY OR OBLIGATION
OF THE COMPANY ON THE NOTES, OR WAIVE ANY DEFAULT OR EVENT OF DEFAULT WITH
RESPECT THERETO, OR WAIVE, MODIFY, AMEND OR CHANGE ANY PROVISION OF THE NOTE
PURCHASE AGREEMENT, ANY OTHER AGREEMENT OR WAIVE THIS GUARANTY; OR


 


(2)                                  SELL, RELEASE, SURRENDER, MODIFY, IMPAIR,
EXCHANGE OR SUBSTITUTE ANY AND ALL PROPERTY, OF ANY NATURE AND FROM WHOMSOEVER
RECEIVED, HELD BY, OR FOR THE BENEFIT OF, ANY SUCH HOLDER AS DIRECT OR INDIRECT
SECURITY FOR THE PAYMENT OR PERFORMANCE OF ANY DEBT, LIABILITY OR OBLIGATION OF
THE COMPANY OR OF ANY OTHER PERSON (INCLUDING, WITHOUT LIMITATION, ANY OTHER
GUARANTOR) SECONDARILY OR OTHERWISE LIABLE FOR ANY DEBT, LIABILITY OR OBLIGATION
OF THE COMPANY ON THE NOTES; OR


 


(3)                                  SETTLE, ADJUST OR COMPROMISE ANY CLAIM OF
THE COMPANY AGAINST ANY OTHER PERSON (INCLUDING, WITHOUT LIMITATION, ANY OTHER
GUARANTOR) SECONDARILY OR OTHERWISE LIABLE FOR ANY DEBT, LIABILITY OR OBLIGATION
OF THE COMPANY ON THE NOTES.


 

Each Guarantor hereby ratifies and confirms any such extension, renewal, change,
sale, release, waiver, surrender, exchange, modification, amendment, impairment,
substitution, settlement, adjustment or compromise and that the same shall be
binding upon it, and hereby waives, to the fullest extent permitted by law, any
and all defenses, counterclaims or offsets which it might or could have by
reason thereof, it being understood that such Guarantor shall at all times be
bound by this Guaranty and remain liable hereunder.

 


(B)                                 EACH GUARANTOR HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY LAW:


 


(1)                                  NOTICE OF ACCEPTANCE OF THIS GUARANTY BY
THE HOLDERS OR OF THE CREATION, RENEWAL OR ACCRUAL OF ANY LIABILITY OF THE
COMPANY, PRESENT OR FUTURE, OR OF THE RELIANCE OF SUCH HOLDERS UPON THIS
GUARANTY (IT BEING UNDERSTOOD THAT EVERY DEBT, LIABILITY AND OBLIGATION
DESCRIBED IN SECTION 2 HEREOF SHALL CONCLUSIVELY BE PRESUMED TO HAVE BEEN
CREATED, CONTRACTED OR INCURRED IN RELIANCE UPON THE EXECUTION OF THIS
GUARANTY);


 


(2)                                  DEMAND OF PAYMENT BY ANY HOLDER FROM THE
COMPANY OR ANY OTHER PERSON (INCLUDING, WITHOUT LIMITATION, ANY OTHER GUARANTOR)
INDEBTED IN ANY MANNER ON OR FOR ANY OF THE DEBT, LIABILITIES OR OBLIGATIONS
HEREBY GUARANTEED; AND

 


(3)                                  PRESENTMENT FOR THE PAYMENT BY ANY HOLDER
OR ANY OTHER PERSON OF THE NOTES OR ANY OTHER INSTRUMENT, PROTEST THEREOF AND
NOTICE OF ITS DISHONOR TO ANY PARTY THERETO AND TO SUCH GUARANTOR.


 

The obligations of each Guarantor under this Guaranty and the rights of any
Holder to enforce such obligations by any proceedings, whether by action at law,
suit in equity or otherwise, shall not be subject to any reduction, limitation,
impairment or termination, whether

 

4

--------------------------------------------------------------------------------


 

by reason of any claim of any character whatsoever or otherwise and shall not be
subject to any defense, set-off, counterclaim (other than any compulsory
counterclaim), recoupment or termination whatsoever.

 


(C)                                  THE OBLIGATIONS OF THE GUARANTORS HEREUNDER
SHALL BE BINDING UPON THE GUARANTORS AND THEIR SUCCESSORS AND ASSIGNS, AND SHALL
REMAIN IN FULL FORCE AND EFFECT IRRESPECTIVE OF:


 


(1)                                  THE GENUINENESS, VALIDITY, REGULARITY OR
ENFORCEABILITY OF THE NOTES, THE NOTE PURCHASE AGREEMENT, OR ANY OTHER AGREEMENT
OR ANY OF THE TERMS OF ANY THEREOF, THE CONTINUANCE OF ANY OBLIGATION ON THE
PART OF THE COMPANY OR ANY OTHER PERSON ON OR IN RESPECT OF THE NOTES OR UNDER
THE NOTE PURCHASE AGREEMENT, OR ANY OTHER AGREEMENT OR THE POWER OR AUTHORITY OR
THE LACK OF POWER OR AUTHORITY OF THE COMPANY TO ISSUE THE NOTES OR THE COMPANY
TO EXECUTE AND DELIVER THE NOTE PURCHASE AGREEMENT, OR ANY OTHER AGREEMENT OR OF
ANY GUARANTOR TO EXECUTE AND DELIVER THIS GUARANTY OR TO PERFORM ANY OF ITS
OBLIGATIONS HEREUNDER OR THE EXISTENCE OR CONTINUANCE OF THE COMPANY OR ANY
OTHER PERSON AS A LEGAL ENTITY; OR


 


(2)                                  ANY DEFAULT, FAILURE OR DELAY, WILLFUL OR
OTHERWISE, IN THE PERFORMANCE BY THE COMPANY, ANY GUARANTOR OR ANY OTHER PERSON
OF ANY OBLIGATIONS OF ANY KIND OR CHARACTER WHATSOEVER UNDER THE NOTES, THE NOTE
PURCHASE AGREEMENT, THIS GUARANTY OR ANY OTHER AGREEMENT; OR


 


(3)                                  ANY CREDITORS’ RIGHTS, BANKRUPTCY,
RECEIVERSHIP OR OTHER INSOLVENCY PROCEEDING OF THE COMPANY, ANY GUARANTOR OR ANY
OTHER PERSON OR IN RESPECT OF THE PROPERTY OF THE COMPANY, ANY GUARANTOR OR ANY
OTHER PERSON OR ANY MERGER, CONSOLIDATION, REORGANIZATION, DISSOLUTION,
LIQUIDATION, THE SALE OF ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF OR WINDING UP
OF THE COMPANY, ANY GUARANTOR OR ANY OTHER PERSON; OR


 


(4)                                  IMPOSSIBILITY OR ILLEGALITY OF PERFORMANCE
ON THE PART OF THE COMPANY, ANY GUARANTOR OR ANY OTHER PERSON OF ITS OBLIGATIONS
UNDER THE NOTES, THE NOTE PURCHASE AGREEMENT, THIS GUARANTY OR ANY OTHER
AGREEMENTS; OR


 


(5)                                  IN RESPECT OF THE COMPANY OR ANY OTHER
PERSON, ANY CHANGE OF CIRCUMSTANCES, WHETHER OR NOT FORESEEN OR FORESEEABLE,
WHETHER OR NOT IMPUTABLE TO THE COMPANY OR ANY OTHER PERSON, OR OTHER
IMPOSSIBILITY OF PERFORMANCE THROUGH FIRE, EXPLOSION, ACCIDENT, LABOR
DISTURBANCE, FLOODS, DROUGHTS, EMBARGOES, WARS (WHETHER OR NOT DECLARED), CIVIL
COMMOTION, ACTS OF GOD OR THE PUBLIC ENEMY, DELAYS OR FAILURE OF SUPPLIERS OR
CARRIERS, INABILITY TO OBTAIN MATERIALS, ACTION OF ANY FEDERAL OR STATE
REGULATORY BODY OR AGENCY, CHANGE OF LAW OR ANY OTHER CAUSES AFFECTING
PERFORMANCE, OR ANY OTHER FORCE MAJEURE, WHETHER OR NOT BEYOND THE CONTROL OF
THE COMPANY OR ANY OTHER PERSON AND WHETHER OR NOT OF THE KIND HEREINBEFORE
SPECIFIED; OR


 


(6)                                  ANY ATTACHMENT, CLAIM, DEMAND, CHARGE,
LIEN, ORDER, PROCESS, ENCUMBRANCE OR ANY OTHER HAPPENING OR EVENT OR REASON,
SIMILAR OR DISSIMILAR TO THE FOREGOING, OR ANY WITHHOLDING OR DIMINUTION AT THE
SOURCE, BY REASON OF ANY TAXES, ASSESSMENTS, EXPENSES, DEBT, OBLIGATIONS OR
LIABILITIES OF ANY CHARACTER, FORESEEN OR UNFORESEEN, AND WHETHER OR NOT VALID,
INCURRED BY OR AGAINST THE COMPANY, ANY GUARANTOR OR ANY OTHER PERSON OR ANY

 

5

--------------------------------------------------------------------------------


 


CLAIMS, DEMANDS, CHARGES OR LIENS OF ANY NATURE, FORESEEN OR UNFORESEEN,
INCURRED BY THE COMPANY, ANY GUARANTOR OR ANY OTHER PERSON, OR AGAINST ANY SUMS
PAYABLE IN RESPECT OF THE NOTES OR UNDER THE NOTE PURCHASE AGREEMENT, OR THIS
GUARANTY, SO THAT SUCH SUMS WOULD BE RENDERED INADEQUATE OR WOULD BE UNAVAILABLE
TO MAKE THE PAYMENTS HEREIN PROVIDED; OR


 


(7)                                  ANY ORDER, JUDGMENT, DECREE, RULING OR
REGULATION (WHETHER OR NOT VALID) OF ANY COURT OF ANY NATION OR OF ANY POLITICAL
SUBDIVISION THEREOF OR ANY BODY, AGENCY, DEPARTMENT, OFFICIAL OR ADMINISTRATIVE
OR REGULATORY AGENCY OF ANY THEREOF OR ANY OTHER ACTION, HAPPENING, EVENT OR
REASON WHATSOEVER WHICH SHALL DELAY, INTERFERE WITH, HINDER OR PREVENT, OR IN
ANY WAY ADVERSELY AFFECT, THE PERFORMANCE BY THE COMPANY, ANY GUARANTOR OR ANY
OTHER PERSON OF ITS RESPECTIVE OBLIGATIONS UNDER OR IN RESPECT OF THE NOTES, THE
NOTE PURCHASE AGREEMENT, THIS GUARANTY OR ANY OTHER AGREEMENT; OR


 


(8)                                  THE FAILURE OF ANY GUARANTOR TO RECEIVE ANY
BENEFIT FROM OR AS A RESULT OF ITS EXECUTION, DELIVERY AND PERFORMANCE OF THIS
GUARANTY; OR


 


(9)                                  ANY FAILURE OR LACK OF DILIGENCE IN
COLLECTION OR PROTECTION, FAILURE IN PRESENTMENT OR DEMAND FOR PAYMENT, PROTEST,
NOTICE OF PROTEST, NOTICE OF DEFAULT AND OF NONPAYMENT, ANY FAILURE TO GIVE
NOTICE TO ANY GUARANTOR OF FAILURE OF THE COMPANY, ANY GUARANTOR OR ANY OTHER
PERSON TO KEEP AND PERFORM ANY OBLIGATION, COVENANT OR AGREEMENT UNDER THE TERMS
OF THE NOTES, THE NOTE PURCHASE AGREEMENT, THIS GUARANTY OR ANY OTHER AGREEMENT
OR FAILURE TO RESORT FOR PAYMENT TO THE COMPANY, ANY GUARANTOR OR TO ANY OTHER
PERSON OR TO ANY OTHER GUARANTY OR TO ANY PROPERTY, SECURITY, LIENS OR OTHER
RIGHTS OR REMEDIES; OR


 


(10)                            (THE ACCEPTANCE OF ANY ADDITIONAL SECURITY OR
OTHER GUARANTY, THE ADVANCE OF ADDITIONAL MONEY TO THE COMPANY OR ANY OTHER
PERSON, THE RENEWAL OR EXTENSION OF THE NOTES OR AMENDMENTS, MODIFICATIONS,
CONSENTS OR WAIVERS WITH RESPECT TO THE NOTES, THE NOTE PURCHASE AGREEMENT, OR
ANY OTHER AGREEMENT, OR THE SALE, RELEASE, SUBSTITUTION OR EXCHANGE OF ANY
SECURITY FOR THE NOTES; OR


 


(11)                            ANY MERGER OR CONSOLIDATION OF THE COMPANY, ANY
GUARANTOR OR ANY OTHER PERSON INTO OR WITH ANY OTHER PERSON OR ANY SALE, LEASE,
TRANSFER OR OTHER DISPOSITION OF ANY OF THE ASSETS OF THE COMPANY, ANY GUARANTOR
OR ANY OTHER PERSON TO ANY OTHER PERSON, OR ANY CHANGE IN THE OWNERSHIP OF ANY
SHARES OR OTHER EQUITY INTERESTS OF THE COMPANY, ANY GUARANTOR OR ANY OTHER
PERSON; OR


 


(12)                            ANY DEFENSE WHATSOEVER THAT:  (I) THE COMPANY OR
ANY OTHER PERSON MIGHT HAVE TO THE PAYMENT OF THE NOTES (INCLUDING, PRINCIPAL OR
INTEREST), OTHER THAN PAYMENT THEREOF IN FEDERAL OR OTHER IMMEDIATELY AVAILABLE
FUNDS OR (II) THE COMPANY OR ANY OTHER PERSON MIGHT HAVE TO THE PERFORMANCE OR
OBSERVANCE OF ANY OF THE PROVISIONS OF THE NOTES, THE NOTE PURCHASE AGREEMENT,
OR ANY OTHER AGREEMENT, WHETHER THROUGH THE SATISFACTION OR PURPORTED
SATISFACTION BY THE COMPANY OR ANY OTHER PERSON OF ITS DEBTS DUE TO ANY CAUSE
SUCH AS BANKRUPTCY, INSOLVENCY, RECEIVERSHIP, MERGER, CONSOLIDATION,
REORGANIZATION, DISSOLUTION, LIQUIDATION, WINDING-UP OR OTHERWISE; OR

 

6

--------------------------------------------------------------------------------


 


(13)                            ANY ACT OR FAILURE TO ACT WITH REGARD TO THE
NOTES, THE NOTE PURCHASE AGREEMENT, THIS GUARANTY OR ANY OTHER AGREEMENT OR
ANYTHING WHICH MIGHT VARY THE RISK OF ANY GUARANTOR OR ANY OTHER PERSON; OR


 


(14)                            ANY OTHER CIRCUMSTANCE WHICH MIGHT OTHERWISE
CONSTITUTE A DEFENSE AVAILABLE TO, OR A DISCHARGE OF, ANY GUARANTOR OR ANY OTHER
PERSON IN RESPECT OF THE OBLIGATIONS OF ANY GUARANTOR OR OTHER PERSON UNDER THIS
GUARANTY OR ANY OTHER AGREEMENT;

 

provided that the specific enumeration of the above-mentioned acts, failures or
omissions shall not be deemed to exclude any other acts, failures or omissions,
though not specifically mentioned above, it being the purpose and intent of this
Guaranty and the parties hereto that the obligations of each Guarantor shall be
absolute and unconditional and shall not be discharged, impaired or varied
except by the payment of the principal of, premium, if any, and interest on the
Notes in accordance with their respective terms whenever the same shall become
due and payable as in the Notes provided, at the place specified in and all in
the manner and with the effect provided in the Notes and the Note Purchase
Agreement, as each may be amended or modified from time to time. Without
limiting the foregoing, it is understood that repeated and successive demands
may be made and recoveries may be had hereunder as and when, from time to time,
the Company shall default under or in respect of the terms of the Notes or the
Note Purchase Agreement and that notwithstanding recovery hereunder for or in
respect of any given default or defaults by the Company under the Notes or the
Note Purchase Agreement, this Guaranty shall remain in full force and effect and
shall apply to each and every subsequent default.

 


(D)                                 ALL RIGHTS OF ANY HOLDER UNDER THIS GUARANTY
SHALL BE CONSIDERED TO BE TRANSFERRED OR ASSIGNED AT ANY TIME OR FROM TIME TO
TIME UPON THE TRANSFER OF ANY NOTE HELD BY SUCH HOLDER WHETHER WITH OR WITHOUT
THE CONSENT OF OR NOTICE TO THE GUARANTORS UNDER THIS GUARANTY OR TO THE
COMPANY.


 


(E)                                  TO THE EXTENT OF ANY PAYMENTS MADE UNDER
THIS GUARANTY, THE GUARANTORS SHALL BE SUBROGATED TO THE RIGHTS OF THE HOLDER OR
HOLDERS UPON WHOSE NOTES SUCH PAYMENT WAS MADE, BUT EACH GUARANTOR COVENANTS AND
AGREES THAT SUCH RIGHT OF SUBROGATION AND ANY AND ALL CLAIMS OF SUCH GUARANTOR
AGAINST THE COMPANY, ANY ENDORSER OR OTHER GUARANTOR OR AGAINST ANY OF THEIR
RESPECTIVE PROPERTIES SHALL BE JUNIOR AND SUBORDINATE IN RIGHT OF PAYMENT TO THE
PRIOR INDEFEASIBLE FINAL PAYMENT IN CASH IN FULL OF ALL OF THE NOTES AND
SATISFACTION BY THE COMPANY OF ITS OBLIGATIONS UNDER THE NOTE PURCHASE AGREEMENT
AND BY THE GUARANTORS OF THEIR OBLIGATIONS UNDER THIS GUARANTY, AND THE
GUARANTORS SHALL NOT TAKE ANY ACTION TO ENFORCE SUCH RIGHT OF SUBROGATION, AND
THE GUARANTORS SHALL NOT ACCEPT ANY PAYMENT IN RESPECT OF SUCH RIGHT OF
SUBROGATION, UNTIL ALL OF THE NOTES AND ALL AMOUNTS PAYABLE BY THE GUARANTORS
HEREUNDER HAVE INDEFEASIBLY BEEN FINALLY PAID IN CASH IN FULL AND ALL OF THE
OBLIGATIONS OF THE COMPANY UNDER THE NOTE PURCHASE AGREEMENT AND OF THE
GUARANTORS UNDER THIS GUARANTY HAVE BEEN SATISFIED. NOTWITHSTANDING ANY RIGHT OF
ANY GUARANTOR TO ASK, DEMAND, SUE FOR, TAKE OR RECEIVE ANY PAYMENT FROM THE
COMPANY, ALL RIGHTS, LIENS AND SECURITY INTERESTS OF EACH GUARANTOR, WHETHER NOW
OR HEREAFTER ARISING AND HOWSOEVER EXISTING, IN ANY ASSETS OF THE COMPANY SHALL
BE AND HEREBY ARE SUBORDINATED TO THE RIGHTS, IF ANY, OF THE HOLDERS IN THOSE
ASSETS. NO GUARANTOR SHALL HAVE ANY RIGHT TO POSSESSION OF ANY SUCH ASSET OR TO
FORECLOSE UPON ANY SUCH ASSET, WHETHER BY JUDICIAL ACTION OR OTHERWISE, UNLESS
AND UNTIL ALL OF THE NOTES AND THE OBLIGATIONS OF THE COMPANY UNDER THE NOTE
PURCHASE AGREEMENT SHALL HAVE BEEN PAID IN CASH IN FULL AND SATISFIED.


 


7

--------------------------------------------------------------------------------



 


(F)                                    EACH GUARANTOR AGREES THAT TO THE EXTENT
THE COMPANY OR ANY OTHER PERSON MAKES ANY PAYMENT ON ANY NOTE, WHICH PAYMENT OR
ANY PART THEREOF IS SUBSEQUENTLY INVALIDATED, VOIDED, DECLARED TO BE FRAUDULENT
OR PREFERENTIAL, SET ASIDE, RECOVERED, RESCINDED OR IS REQUIRED TO BE RETAINED
BY OR REPAID TO A TRUSTEE, RECEIVER, OR ANY OTHER PERSON UNDER ANY BANKRUPTCY
CODE, COMMON LAW, OR EQUITABLE CAUSE, THEN AND TO THE EXTENT OF SUCH PAYMENT,
THE OBLIGATION OR THE PART THEREOF INTENDED TO BE SATISFIED SHALL BE REVIVED AND
CONTINUED IN FULL FORCE AND EFFECT WITH RESPECT TO THE GUARANTORS’ OBLIGATIONS
HEREUNDER, AS IF SAID PAYMENT HAD NOT BEEN MADE. THE LIABILITY OF THE GUARANTORS
HEREUNDER SHALL NOT BE REDUCED OR DISCHARGED, IN WHOLE OR IN PART, BY ANY
PAYMENT TO ANY HOLDER FROM ANY SOURCE THAT IS THEREAFTER PAID, RETURNED OR
REFUNDED IN WHOLE OR IN PART BY REASON OF THE ASSERTION OF A CLAIM OF ANY KIND
RELATING THERETO, INCLUDING, BUT NOT LIMITED TO, ANY CLAIM FOR BREACH OF
CONTRACT, BREACH OF WARRANTY, PREFERENCE, ILLEGALITY, INVALIDITY OR FRAUD
ASSERTED BY ANY ACCOUNT DEBTOR OR BY ANY OTHER PERSON.


 


(G)                                 NO HOLDER SHALL BE UNDER ANY OBLIGATION: 
(1) TO MARSHALL ANY ASSETS IN FAVOR OF THE GUARANTORS OR IN PAYMENT OF ANY OR
ALL OF THE LIABILITIES OF THE COMPANY UNDER OR IN RESPECT OF THE NOTES AND THE
NOTE PURCHASE AGREEMENT OR THE OBLIGATIONS OF THE GUARANTORS HEREUNDER OR (2) TO
PURSUE ANY OTHER REMEDY THAT THE GUARANTORS MAY OR MAY NOT BE ABLE TO PURSUE
THEMSELVES AND THAT MAY LIGHTEN THE GUARANTORS’ BURDEN, ANY RIGHT TO WHICH EACH
GUARANTOR HEREBY EXPRESSLY WAIVES.


 


SECTION 5.                                                                           
REPRESENTATIONS AND WARRANTIES OF THE GUARANTORS.


 

Each Guarantor represents and warrants to each Holder that:

 


(A)                                  SUCH GUARANTOR IS A CORPORATION OR OTHER
LEGAL ENTITY DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE
LAWS OF ITS JURISDICTION OF ORGANIZATION, AND IS DULY QUALIFIED AS A FOREIGN
CORPORATION OR OTHER LEGAL ENTITY AND IS IN GOOD STANDING IN EACH JURISDICTION
IN WHICH SUCH QUALIFICATION IS REQUIRED BY LAW, OTHER THAN THOSE JURISDICTIONS
AS TO WHICH THE FAILURE TO BE SO QUALIFIED OR IN GOOD STANDING WOULD NOT,
INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT ON (1) THE BUSINESS, OPERATIONS, AFFAIRS, FINANCIAL CONDITION,
ASSETS OR PROPERTIES OF SUCH GUARANTOR AND ITS SUBSIDIARIES, TAKEN AS A WHOLE,
OR (2) THE ABILITY OF SUCH GUARANTOR TO PERFORM ITS OBLIGATIONS UNDER THIS
GUARANTY OR (3) THE VALIDITY OR ENFORCEABILITY OF THIS GUARANTY (HEREIN IN THIS
SECTION 5, A “MATERIAL ADVERSE EFFECT”). SUCH GUARANTOR HAS THE POWER AND
AUTHORITY TO OWN OR HOLD UNDER LEASE THE PROPERTIES IT PURPORTS TO OWN OR HOLD
UNDER LEASE, TO TRANSACT THE BUSINESS IT TRANSACTS AND PROPOSES TO TRANSACT, TO
EXECUTE AND DELIVER THIS GUARANTY AND TO PERFORM THE PROVISIONS HEREOF AND
THEREOF.

 


(B)                                 EACH SUBSIDIARY OF SUCH GUARANTOR IS A
CORPORATION OR OTHER LEGAL ENTITY DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD
STANDING UNDER THE LAWS OF ITS JURISDICTION OF ORGANIZATION, AND IS DULY
QUALIFIED AS A FOREIGN CORPORATION OR OTHER LEGAL ENTITY AND IS IN GOOD STANDING
IN EACH JURISDICTION IN WHICH SUCH QUALIFICATION IS REQUIRED BY LAW, OTHER THAN
THOSE JURISDICTIONS AS TO WHICH THE FAILURE TO BE SO QUALIFIED OR IN GOOD
STANDING WOULD NOT, INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT. EACH SUBSIDIARY OF SUCH GUARANTOR HAS THE POWER
AND AUTHORITY TO OWN OR HOLD UNDER LEASE THE PROPERTIES IT PURPORTS TO OWN OR
HOLD UNDER LEASE AND TO TRANSACT THE BUSINESS IT TRANSACTS AND PROPOSES TO
TRANSACT.

 

8

--------------------------------------------------------------------------------


 


(C)                                  THIS GUARANTY HAS BEEN DULY AUTHORIZED BY
ALL NECESSARY ACTION ON THE PART OF SUCH GUARANTOR, AND THIS GUARANTY
CONSTITUTES A LEGAL, VALID AND BINDING OBLIGATION OF SUCH GUARANTOR ENFORCEABLE
AGAINST SUCH GUARANTOR IN ACCORDANCE WITH ITS TERMS, EXCEPT AS SUCH
ENFORCEABILITY MAY BE LIMITED BY (1) APPLICABLE BANKRUPTCY, INSOLVENCY,
REORGANIZATION, MORATORIUM OR OTHER SIMILAR LAWS AFFECTING THE ENFORCEMENT OF
CREDITORS’ RIGHTS GENERALLY AND (2) GENERAL PRINCIPLES OF EQUITY (REGARDLESS OF
WHETHER SUCH ENFORCEABILITY IS CONSIDERED IN A PROCEEDING IN EQUITY OR AT LAW).


 


(D)                                 THE EXECUTION, DELIVERY AND PERFORMANCE BY
SUCH GUARANTOR OF THIS GUARANTY WILL NOT (1) CONTRAVENE, RESULT IN ANY BREACH
OF, OR CONSTITUTE A DEFAULT UNDER, OR RESULT IN THE CREATION OF ANY LIEN IN
RESPECT OF ANY PROPERTY OF SUCH GUARANTOR OR ANY OF ITS SUBSIDIARIES UNDER ANY
INDENTURE, MORTGAGE, DEED OF TRUST, LOAN, PURCHASE OR CREDIT AGREEMENT, LEASE,
ORGANIZATIONAL DOCUMENT OR ANY OTHER AGREEMENT OR INSTRUMENT TO WHICH SUCH
GUARANTOR OR ANY OF ITS SUBSIDIARIES IS BOUND OR BY WHICH SUCH GUARANTOR OR ANY
OF ITS SUBSIDIARIES OR ANY OF THEIR RESPECTIVE PROPERTIES MAY BE BOUND OR
AFFECTED, (2) CONFLICT WITH OR RESULT IN A BREACH OF ANY OF THE TERMS,
CONDITIONS OR PROVISIONS OF ANY ORDER, JUDGMENT, DECREE, OR RULING OF ANY COURT,
ARBITRATOR OR GOVERNMENTAL AUTHORITY APPLICABLE TO SUCH GUARANTOR OR ANY OF ITS
SUBSIDIARIES OR (3) VIOLATE ANY PROVISION OF ANY STATUTE OR OTHER RULE OR
REGULATION OF ANY GOVERNMENTAL AUTHORITY APPLICABLE TO SUCH GUARANTOR OR ANY OF
ITS SUBSIDIARIES.


 


(E)                                  NO CONSENT, APPROVAL OR AUTHORIZATION OF,
OR REGISTRATION, FILING OR DECLARATION WITH, ANY GOVERNMENTAL AUTHORITY IS
REQUIRED IN CONNECTION WITH THE EXECUTION, DELIVERY OR PERFORMANCE BY SUCH
GUARANTOR OF THIS GUARANTY.


 


(F)                                    THERE ARE NO ACTIONS, SUITS OR
PROCEEDINGS PENDING OR, TO THE KNOWLEDGE OF SUCH GUARANTOR, THREATENED AGAINST
OR AFFECTING SUCH GUARANTOR OR ANY OF ITS SUBSIDIARIES OR ANY PROPERTY OF SUCH
GUARANTOR OR ANY OF ITS SUBSIDIARIES IN ANY COURT OR BEFORE ANY ARBITRATOR OF
ANY KIND OR BEFORE OR BY ANY GOVERNMENTAL AUTHORITY THAT, INDIVIDUALLY OR IN THE
AGGREGATE, WOULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


(G)                                 NEITHER SUCH GUARANTOR NOR ANY OF ITS
SUBSIDIARIES IS IN DEFAULT UNDER ANY TERM OF ANY AGREEMENT OR INSTRUMENT TO
WHICH IT IS A PARTY OR BY WHICH IT IS BOUND, OR ANY ORDER, JUDGMENT, DECREE OR
RULING OF ANY COURT, ARBITRATOR OR GOVERNMENTAL AUTHORITY OR IS IN VIOLATION OF
ANY APPLICABLE LAW, ORDINANCE, RULE OR REGULATION (INCLUDING, WITHOUT
LIMITATION, ENVIRONMENTAL LAWS) OF ANY GOVERNMENTAL AUTHORITY, WHICH DEFAULT OR
VIOLATION, INDIVIDUALLY OR IN THE AGGREGATE, WOULD REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT.


 


(H)                                 NEITHER SUCH GUARANTOR NOR ANY OF ITS
SUBSIDIARIES IS SUBJECT TO REGULATION UNDER INVESTMENT COMPANY ACT OF 1940, AS
AMENDED, THE INTERSTATE COMMERCE ACT, AS AMENDED, OR THE FEDERAL POWER ACT, AS
AMENDED.


 


(I)                                     SUCH GUARANTOR IS SOLVENT, HAS CAPITAL
NOT UNREASONABLY SMALL IN RELATION TO ITS BUSINESS OR ANY CONTEMPLATED OR
UNDERTAKEN TRANSACTION AND HAS ASSETS HAVING A VALUE BOTH AT FAIR VALUATION AND
AT PRESENT FAIR SALABLE VALUE GREATER THAN THE AMOUNT REQUIRED TO PAY ITS DEBTS
AS THEY BECOME DUE AND GREATER THAN THE AMOUNT THAT WILL BE REQUIRED TO PAY ITS
PROBABLE LIABILITY ON ITS EXISTING DEBTS AS THEY BECOME ABSOLUTE AND MATURED.
SUCH GUARANTOR DOES NOT INTEND TO INCUR, OR BELIEVE OR SHOULD HAVE BELIEVED THAT
IT WILL INCUR, DEBTS BEYOND ITS ABILITY TO PAY SUCH DEBTS AS


 


9

--------------------------------------------------------------------------------



 


THEY BECOME DUE. SUCH GUARANTOR WILL NOT BE RENDERED INSOLVENT BY THE EXECUTION
AND DELIVERY OF, AND PERFORMANCE OF ITS OBLIGATIONS UNDER, THIS GUARANTY. SUCH
GUARANTOR DOES NOT INTEND TO HINDER, DELAY OR DEFRAUD ITS CREDITORS BY OR
THROUGH THE EXECUTION AND DELIVERY OF, OR PERFORMANCE OF ITS OBLIGATIONS UNDER,
THIS GUARANTY.


 


SECTION 6.                                                                           
AMENDMENTS, WAIVERS AND CONSENTS.


 


(A)                                  THIS GUARANTY MAY BE AMENDED, AND THE
OBSERVANCE OF ANY TERM HEREOF MAY BE WAIVED (EITHER RETROACTIVELY OR
PROSPECTIVELY), WITH (AND ONLY WITH) THE WRITTEN CONSENT OF EACH GUARANTOR AND
THE REQUIRED HOLDERS, EXCEPT THAT (1) NO AMENDMENT OR WAIVER OF ANY OF THE
PROVISIONS OF SECTIONS 3, 4 OR 5, OR ANY DEFINED TERM (AS IT IS USED THEREIN),
WILL BE EFFECTIVE AS TO ANY HOLDER UNLESS CONSENTED TO BY SUCH HOLDER IN
WRITING, AND (2) NO SUCH AMENDMENT OR WAIVER MAY, WITHOUT THE WRITTEN CONSENT OF
EACH HOLDER, (I) CHANGE THE PERCENTAGE OF THE PRINCIPAL AMOUNT OF THE NOTES THE
HOLDERS OF WHICH ARE REQUIRED TO CONSENT TO ANY SUCH AMENDMENT OR WAIVER OR
(II) AMEND SECTION 2 OR THIS SECTION 6.


 


(B)                                 THE GUARANTORS WILL PROVIDE EACH HOLDER
(IRRESPECTIVE OF THE AMOUNT OF NOTES THEN OWNED BY IT) WITH SUFFICIENT
INFORMATION, SUFFICIENTLY FAR IN ADVANCE OF THE DATE A DECISION IS REQUIRED, TO
ENABLE SUCH HOLDER TO MAKE AN INFORMED AND CONSIDERED DECISION WITH RESPECT TO
ANY PROPOSED AMENDMENT, WAIVER OR CONSENT IN RESPECT OF ANY OF THE PROVISIONS
HEREOF. THE GUARANTORS WILL DELIVER EXECUTED OR TRUE AND CORRECT COPIES OF EACH
AMENDMENT, WAIVER OR CONSENT EFFECTED PURSUANT TO THE PROVISIONS OF THIS
SECTION 6 TO EACH HOLDER PROMPTLY FOLLOWING THE DATE ON WHICH IT IS EXECUTED AND
DELIVERED BY, OR RECEIVES THE CONSENT OR APPROVAL OF, THE REQUISITE HOLDERS.


 


(C)                                  NO GUARANTOR WILL DIRECTLY OR INDIRECTLY
PAY OR CAUSE TO BE PAID ANY REMUNERATION, WHETHER BY WAY OF FEE OR OTHERWISE, OR
GRANT ANY SECURITY, TO ANY HOLDER AS CONSIDERATION FOR OR AS AN INDUCEMENT TO
THE ENTERING INTO BY SUCH HOLDER OF ANY WAIVER OR AMENDMENT OF ANY OF THE TERMS
AND PROVISIONS HEREOF UNLESS SUCH REMUNERATION IS CONCURRENTLY PAID, OR SECURITY
IS CONCURRENTLY GRANTED, ON THE SAME TERMS, RATABLY TO EACH HOLDER EVEN IF SUCH
HOLDER DID NOT CONSENT TO SUCH WAIVER OR AMENDMENT.


 


(D)                                 ANY AMENDMENT OR WAIVER CONSENTED TO AS
PROVIDED IN THIS SECTION 6 APPLIES EQUALLY TO ALL HOLDERS OF NOTES AFFECTED
THEREBY AND IS BINDING UPON THEM AND UPON EACH FUTURE HOLDER AND UPON THE
GUARANTORS. NO SUCH AMENDMENT OR WAIVER WILL EXTEND TO OR AFFECT ANY OBLIGATION,
COVENANT OR AGREEMENT NOT EXPRESSLY AMENDED OR WAIVED OR IMPAIR ANY RIGHT
CONSEQUENT THEREON. NO COURSE OF DEALING BETWEEN THE GUARANTORS AND ANY HOLDER
NOR ANY DELAY IN EXERCISING ANY RIGHTS HEREUNDER SHALL OPERATE AS A WAIVER OF
ANY RIGHTS OF ANY HOLDER. AS USED HEREIN, THE TERM “THIS GUARANTY” AND
REFERENCES THERETO SHALL MEAN THIS GUARANTY AS IT MAY FROM TIME TO TIME BE
AMENDED OR SUPPLEMENTED.


 


(E)                                  SOLELY FOR THE PURPOSE OF DETERMINING
WHETHER THE HOLDERS OF THE REQUISITE PERCENTAGE OF THE AGGREGATE PRINCIPAL
AMOUNT OF NOTES THEN OUTSTANDING APPROVED OR CONSENTED TO ANY AMENDMENT, WAIVER
OR CONSENT TO BE GIVEN UNDER THIS GUARANTY, NOTES DIRECTLY OR INDIRECTLY OWNED
BY ANY GUARANTOR, THE COMPANY OR ANY OF THEIR RESPECTIVE SUBSIDIARIES OR
AFFILIATES SHALL BE DEEMED NOT TO BE OUTSTANDING.


 


10

--------------------------------------------------------------------------------



 


SECTION 7.                                                                           
NOTICES.


 

All notices and communications provided for hereunder shall be in writing and
sent (a) by telefacsimile if the sender on the same day sends a confirming copy
of such notice by a recognized overnight delivery service (charges prepaid),
(b) by registered or certified mail with return receipt requested (postage
prepaid) or (c) by a recognized overnight delivery service (charges prepaid).
Any such notice must be sent:

 


(1)                                  IF TO A NOTE PURCHASER OR ITS NOMINEE, TO
SUCH NOTE PURCHASER OR ITS NOMINEE AT THE ADDRESS SPECIFIED FOR SUCH
COMMUNICATIONS IN SCHEDULE A TO THE NOTE PURCHASE AGREEMENT, OR AT SUCH OTHER
ADDRESS AS SUCH NOTE PURCHASER OR ITS NOMINEE SHALL HAVE SPECIFIED TO ANY
GUARANTOR OR THE COMPANY IN WRITING,


 


(2)                                  IF TO ANY OTHER HOLDER, TO SUCH HOLDER AT
SUCH ADDRESS AS SUCH HOLDER SHALL HAVE SPECIFIED TO ANY GUARANTOR OR THE COMPANY
IN WRITING, OR


 


(3)                                  IF TO ANY GUARANTOR, TO SUCH GUARANTOR C/O
THE COMPANY AT ITS ADDRESS SET FORTH AT THE BEGINNING OF THE NOTE PURCHASE
AGREEMENT TO THE ATTENTION OF EACH OF THE CHIEF FINANCIAL OFFICER AND THE
GENERAL COUNSEL OF THE COMPANY, OR AT SUCH OTHER ADDRESS AS SUCH GUARANTOR SHALL
HAVE SPECIFIED TO THE HOLDERS IN WRITING.


 

Notices under this Section 7 will be deemed given only when actually received.

 


SECTION 8.                                                                           
MISCELLANEOUS.


 


(A)                                  NO REMEDY HEREIN CONFERRED UPON OR RESERVED
TO ANY HOLDER IS INTENDED TO BE EXCLUSIVE OF ANY OTHER AVAILABLE REMEDY OR
REMEDIES, BUT EACH AND EVERY SUCH REMEDY SHALL BE CUMULATIVE AND SHALL BE IN
ADDITION TO EVERY OTHER REMEDY GIVEN UNDER THIS GUARANTY NOW OR HEREAFTER
EXISTING AT LAW OR IN EQUITY. NO DELAY OR OMISSION TO EXERCISE ANY RIGHT OR
POWER ACCRUING UPON ANY DEFAULT, OMISSION OR FAILURE OF PERFORMANCE HEREUNDER
SHALL IMPAIR ANY SUCH RIGHT OR POWER OR SHALL BE CONSTRUED TO BE A WAIVER
THEREOF BUT ANY SUCH RIGHT OR POWER MAY BE EXERCISED FROM TIME TO TIME AND AS
OFTEN AS MAY BE DEEMED EXPEDIENT. IN ORDER TO ENTITLE ANY HOLDER TO EXERCISE ANY
REMEDY RESERVED TO IT UNDER THIS GUARANTY, IT SHALL NOT BE NECESSARY FOR SUCH
HOLDER TO PHYSICALLY PRODUCE ITS NOTE IN ANY PROCEEDINGS INSTITUTED BY IT OR TO
GIVE ANY NOTICE, OTHER THAN SUCH NOTICE AS MAY BE HEREIN EXPRESSLY REQUIRED.


 


(B)                                 THE GUARANTORS WILL PAY ALL SUMS BECOMING
DUE UNDER THIS GUARANTY BY THE METHOD AND AT THE ADDRESS SPECIFIED FOR SUCH
PURPOSE FOR SUCH HOLDER, IN THE CASE OF A HOLDER THAT IS A NOTE PURCHASER, ON
SCHEDULE A TO THE NOTE PURCHASE AGREEMENT OR BY SUCH OTHER METHOD OR AT SUCH
OTHER ADDRESS AS ANY HOLDER SHALL HAVE FROM TIME TO TIME SPECIFIED TO THE
GUARANTORS OR THE COMPANY ON BEHALF OF THE GUARANTORS IN WRITING FOR SUCH
PURPOSE, WITHOUT THE PRESENTATION OR SURRENDER OF THIS GUARANTY OR ANY NOTE.


 


(C)                                  ANY PROVISION OF THIS GUARANTY THAT IS
PROHIBITED OR UNENFORCEABLE IN ANY JURISDICTION SHALL, AS TO SUCH JURISDICTION,
BE INEFFECTIVE TO THE EXTENT OF SUCH PROHIBITION OR UNENFORCEABILITY WITHOUT
INVALIDATING THE REMAINING PROVISIONS HEREOF, AND ANY SUCH PROHIBITION OR
UNENFORCEABILITY IN ANY JURISDICTION SHALL (TO THE FULL EXTENT PERMITTED BY LAW)
NOT INVALIDATE OR RENDER UNENFORCEABLE SUCH PROVISION IN ANY OTHER JURISDICTION.

 

11

--------------------------------------------------------------------------------


 


(D)                                 IF THE WHOLE OR ANY PART OF THIS GUARANTY
SHALL BE NOW OR HEREAFTER BECOME UNENFORCEABLE AGAINST ANY ONE OR MORE OF THE
GUARANTORS FOR ANY REASON WHATSOEVER OR IF IT IS NOT EXECUTED BY ANY ONE OR MORE
OF THE GUARANTORS, THIS GUARANTY SHALL NEVERTHELESS BE AND REMAIN FULLY BINDING
UPON AND ENFORCEABLE AGAINST EACH OTHER GUARANTOR AS IF IT HAD BEEN MADE AND
DELIVERED ONLY BY SUCH OTHER GUARANTORS.


 


(E)                                  THIS GUARANTY SHALL BE BINDING UPON EACH
GUARANTOR AND ITS SUCCESSORS AND ASSIGNS AND SHALL INURE TO THE BENEFIT OF EACH
HOLDER AND ITS SUCCESSORS AND ASSIGNS SO LONG AS ITS NOTES REMAIN OUTSTANDING
AND UNPAID.


 


(F)                                    THIS GUARANTY MAY BE EXECUTED IN ANY
NUMBER OF COUNTERPARTS, EACH OF WHICH SHALL BE AN ORIGINAL BUT ALL OF WHICH
TOGETHER SHALL CONSTITUTE ONE INSTRUMENT. EACH COUNTERPART MAY CONSIST OF A
NUMBER OF COPIES HEREOF, EACH SIGNED BY LESS THAN ALL, BUT TOGETHER SIGNED BY
ALL, OF THE PARTIES HERETO.


 


(G)                                 THIS GUARANTY SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, AND THE RIGHTS OF THE PARTIES SHALL BE GOVERNED BY,
THE LAW OF THE STATE OF NEW YORK EXCLUDING CHOICE-OF-LAW PRINCIPLES OF THE LAW
OF SUCH STATE THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF A JURISDICTION
OTHER THAN SUCH STATE.


 


(H)                                 EACH GUARANTOR HEREBY IRREVOCABLY SUBMITS TO
THE NON-EXCLUSIVE JURISDICTION OF ANY STATE OF NEW YORK COURT OR ANY FEDERAL
COURT LOCATED IN NEW YORK COUNTY, NEW YORK, NEW YORK FOR THE ADJUDICATION OF ANY
MATTER ARISING OUT OF OR RELATING TO THIS GUARANTY, AND CONSENTS TO THE SERVICE
OF ALL WRITS, PROCESS AND SUMMONSES BY REGISTERED OR CERTIFIED MAIL OUT OF ANY
SUCH COURT OR BY SERVICE OF PROCESS ON SUCH GUARANTOR AT ITS ADDRESS TO WHICH
NOTICES ARE TO BE GIVEN PURSUANT TO SECTION 7 HEREOF AND HEREBY WAIVES ANY
REQUIREMENT TO HAVE AN AGENT FOR SERVICE OF PROCESS IN THE STATE OF NEW YORK.
NOTHING CONTAINED HEREIN SHALL AFFECT THE RIGHT OF ANY HOLDER TO SERVE LEGAL
PROCESS IN ANY OTHER MANNER OR TO BRING ANY PROCEEDING HEREUNDER IN ANY
JURISDICTION WHERE SUCH GUARANTOR MAY BE AMENABLE TO SUIT. EACH GUARANTOR HEREBY
IRREVOCABLY WAIVES ANY OBJECTION TO ANY SUIT, ACTION OR PROCEEDING IN ANY NEW
YORK COURT OR FEDERAL COURT LOCATED IN NEW YORK COUNTY, NEW YORK, NEW YORK ON
THE GROUNDS OF VENUE AND HEREBY FURTHER IRREVOCABLY WAIVES ANY CLAIM THAT ANY
SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM.

 

12

--------------------------------------------------------------------------------


 

In Witness Whereof, the undersigned has caused this Guaranty to be duly executed
by an authorized representative as of the date first written above.

 

 

FIRST INVESTORS FINANCIAL SERVICES, INC., a
Texas corporation

 

 

 

FARRAGUT FINANCIAL CORPORATION, a Delaware
corporation

 

 

 

FIRST INVESTORS SERVICING CORP., a Delaware
corporation

 

 

 

 

 

By:

 

 

 

Authorized Signatory for all the above listed
Guarantors

 

 

 

13

--------------------------------------------------------------------------------


 

GUARANTY SUPPLEMENT

 

To the Holders (as defined in the hereinafter
defined Guaranty Agreement)

 

Ladies and Gentlemen:

 

Whereas, First Investors Financial Services Group, Inc., a corporation organized
under the laws of the State of Texas (the “Company”) issued its (a) $5,000,000
aggregate principal amount of its 12.75% Senior Subordinated Notes, due
September 12, 2017 (the “Senior Subordinated Notes”) and (b) $318,750 aggregate
principal amount of its 14.75% Senior Subordinated Paid-In-Kind Notes, due
September 12, 2017 (the “Senior Subordinated PIK Notes”; the Senior Subordinated
Notes together with the Senior Subordinated PIK Notes are collectively referred
to herein as the “Notes”) pursuant to a Note Purchase Agreement dated as of
September 12, 2007 (“Note Purchase Agreement”) between the Company and each of
the purchasers named on Schedule A attached to said Note Purchase Agreement (the
“Note Purchasers”) for the purposes described in Schedule 5.14 of the Note
Purchase Agreement. Capitalized terms used herein shall have the meanings set
forth in the hereinafter defined Guaranty Agreement unless herein defined or the
context shall otherwise require.

 

Whereas, as a condition precedent to their purchase of the Notes, the Note
Purchasers required that from time to time certain subsidiaries of the Company
enter into that certain Subsidiary Guaranty Agreement dated as of September 12,
2007 as security for the Notes (as amended, supplemented, restated or otherwise
modified from time to time, the “Guaranty Agreement”).

 

Pursuant to Section 9.6(a) of the Note Purchase Agreement, the Company has
agreed to cause the undersigned,                         , a [corporation]
organized under the laws of                              (the “Additional
Guarantor”), to join in the Guaranty Agreement. In accordance with the
requirements of the Guaranty Agreement, the Additional Guarantor desires to
amend the definition of Guarantor (as the same may have been heretofore amended)
set forth in the Guaranty Agreement attached hereto so that at all times from
and after the date hereof, the Additional Guarantor shall be jointly and
severally liable as set forth in the Guaranty Agreement for the obligations of
the Company under the Notes and the Note Purchase Agreement to the extent and in
the manner set forth in the Guaranty Agreement.

 

The undersigned is the duly elected                          of the Additional
Guarantor, a subsidiary of the Company, and is duly authorized to execute and
deliver this Guaranty Supplement to each of you. The execution by the
undersigned of this Guaranty Supplement shall evidence such Additional
Guarantor’s consent to and acknowledgment and approval of the terms set forth
herein and in the Guaranty Agreement and its agreement to be bound by the
covenants, terms and provisions of the Guaranty Agreement as a Guarantor
thereunder and by such execution the Additional Guarantor shall be deemed to
have made in favor of the Holders the representations and warranties set forth
in Section 5 of the Guaranty Agreement.

 

Exhibit A

(to Guaranty Agreement)

--------------------------------------------------------------------------------


 

Upon execution of this Guaranty Supplement, the Guaranty Agreement shall be
deemed to be amended as set forth above. Except as amended herein, the terms and
provisions of the Guaranty Agreement are hereby ratified, confirmed and approved
in all respects.

 

Any and all notices, requests, certificates and other instruments (including the
Notes) may refer to the Guaranty Agreement without making specific reference to
this Guaranty Supplement, but nevertheless all such references shall be deemed
to include this Guaranty Supplement unless the context shall otherwise require.

 

Dated:                                    , 20  .

 

 

[NAME OF ADDITIONAL GUARANTOR]

 

 

 

 

 

By

 

 

 

 

Its

 

A-2

--------------------------------------------------------------------------------